826 F.2d 1059Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George E. FOX, Allan J. Rupel, Plaintiffs-Appellees,v.DEAN WITTER REYNOLDS, INC., Defendant-Appellant,andJason Zirkel, Defendant.
No. 85-2298
United States Court of Appeals, Fourth Circuit.
Argued Nov. 10, 1986.Decided Aug. 10, 1987.

Daryl Lloyd Williams (Thomas R. Gottshall, Boyd, Knowlton, Tate & Finlay, P.A., on brief), for appellant.
Earl Stirling Lathrop, III (Greenfield & Chimicles, Morris A. Ellison, Bust, Moore, Smythe & McGee, J. Rutledge Young, Jr., Young, Clements, Rivers and Tisdale, H. Brewton Hagood, Rosen, Rosen & Hagood, on brief), for appellees.
Before PHILLIPS and WILKINSON, Circuit Judges, and BOYLE, United States District Judge, sitting by designation.
PER CURIAM:


1
This case was held in abeyance pending the Supreme Court's decision in Shearson/American Express, Inc. v. McMahon, 55 U.S.L.W. 4757 (U.S. June 8, 1987) (No. 86-44).  On the basis of McMahon, the judgment of the district court is reversed and the action is remanded for entry of an order compelling arbitration of the federal securities law claims premised on Section 10(b) and Section 20 of the Securities and Exchange Act of 1934.


2
REVERSED AND REMANDED.